Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Bronson Hughes appeals the district court’s orders denying relief on his motion for reduction of sentence, 18 U.S.C. § 3582(c) (2006), and for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hughes, No. 6:02-cr-70105-NKM-2 (WD.Va. Mar. 30, 2012; Apr. 12, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.